Exhibit 10.17




bjlatioliasofferlette_image1.jpg [bjlatioliasofferlette_image1.jpg]
            








EMPLOYEE:
Burney J. Latiolais, Jr.
 
 
 
 
POSITION / TITLE:
Executive Vice President, Global Operations
 
 
 
 
CLASSIFICATION:
Exempt/Full Time
 
 
 
 
EFFECTIVE DATE:
October 5, 2016
 
 
 
 
BASE COMPENSATION:
$ 400,000.00 per year (includes auto allowance)
 
 
 
 
 
 
STI:
100% of base salary at 100% of Target
 
 
LTI:
Annual RSU or Performance Grants awarded at 100% of base
 
salary at 100% of Target. 3 Year graded vesting
 
 
VACATION:
No Change





Acceptance of Offer:




/s/ BURNEY J. LATIOLAIS, JR.    
Burney J. Latiolais, Jr.


October 4, 2016    
Date    









